OFFICE     OF THE ATTORNEY          GENERAL    OF TEXAS
                                    AUSTIN




Dr. t. 0. siooko
Dlrrotor, Toxao Forrrt aonfoo
Cellogo Bttrtioa,Tour
Dur   131rl



8a opiaioa on tho following qur



      withdraw      euohl
      u&or       tho Jurir
      of A. 4 u. 0011
                                                         aiLa bo fol-




                                         one of Artiolr IWb,
                              Ll   statuto8,  em8 not rOdO888a?'
                              , sOOt%OR it, vOr~kOl'8 hBOt&Oa           mu


                     0 fOrO8t b~ad8 UL8 8Oib t0 th8 6teO
                       Of -88,
                         at        ilit8r88t,   pO&tF Ubd
                   0d qmI8t    8UOh id,       a8 p~0Tid0d iA
                     nOVt88a aidi stAtUtO8 0f ?81l8, lseb
      &I 88eIdOd b; AOt8’19g7,   ?O'ortiOth bg%818tPrO,    t1r8i
      otihd sO88i88, p-8 860, ch8ptOr w, sQOtiOa 1, ma
      a+  r0600r0a or r88Old a8 pr*vt(Ledin 88id Arti
Dr. t. 0. 8Ieok8, P8go 2


    7528, 8UOh land8 8ha11 be withdrawn from the urket
    ma rhll bo hold, pt00tra     ana aaminlrtorraby
    the Board of DireOtOr8 of the Agrloultural 8nd
    Weoh8nIo8l Coll8gr 88 mate forertr; and thr Board
    of Dlreotorm rh811 have the power to eunage, ~88
    and Improve auoh pine forest 18nclml e fully and
    to the marnoextent a8 In the oame of other foreet
    lands hold by It In rooordano8 with the law.
    Foreat landm, am u00a In thlm Aot, rhall Inoluae all
    18!Ia8upon whloh Is growing pine timber of 8nf
    materIs value and dll qutover pine timber whloh
    uy reasonably be expeoted to produce bJ reamon
    of -turd,   or other method6 of reforemtatlon,
     another growth of pine timber of   any   material
     value upon them."
          It will be noted from reading thlm mtatute that It
lm very general In Itm nature, and, at most, seta out the
polioy of the State to retain pine forest lands whloh harr
been bought In by the Btate on tax malee.,under Artlole 7328,
n. c. 0., am amended by tb,Aotm  of 1927, 40th LegIml8ture,
Cir8t Called Semelon p. 260, Chapter 99, Seotlon 1. The U88
of the phr88e ama not redeemed or remold 88 prodded In maid
Artlola 7S28 much lands mhall be withdrawn from the market
and mh~ll br held, proteoted ana admlnletcrsd by the Board
of DIreOtor8 of the Agrioultural ana kIeohanIoa1Coil-egea8
State forertr' Ir 8omrwh8t oonflIotIng am it 8eemm to eon-
template that the rbmrlff might rare11 the 18na after the
redrmptlon period 8nd 8t the mame tI8r It pro+Idem that It
rh~ll be withdrawn from the u&et   giving no definite tiso
for rroh wIthdr8w8l. ::
         It 18 the opinion of thI8 department In an8wor to
JOPC flrmt quortlon, that pine forrrt landm may be oonmldered
am not redeemed or remold at &nj time after the expiration
of the redemption period of two yearm and 80 long thereafter
am It remains unmold unarr Artlolr 7326.
             The St8tUt8 is rilent on the prooadure to be fob
iowaa 8aa 88 to who lm to aetermIn.3what 1-a bought In br
the State    for taxer Im pine foremt ma.    It 18, therefore,
the opinion of thl8 arpartment in answer to your meoona quer-
tlon t&t thore utter6 mumt be worked out between the Board
of DIre8torm of A. k 1. and the mheriffm of the rarloum ooun-
tIe8 where pine forest landm hare been bought In under Art1018
9322.     Onor It ham been determined by them that a traot of
.   .

        Dr. t. 0. Slroko, Pym   a


        land bought in unaor Artlolo 7320 rhoula be transferred under
        Artlole 2613, 6eotIon l2, the mherlff rhould tranrfrr the
        8U8tOe  and oontrol of ruoh land to the B-x-3 of Dlreotorr
        of the Agrloultural & Uoohanioal College by an ln8trPrrnt In
        w?&tMg27
                                                         Dall. D. Wahon
                                                           A8818tAUt

        DDHrBT
        UPROVED   m   5, 1941